NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JUL 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JIMMY C. MOORE,                                 No. 16-35695

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00006-CWD

 v.
                                                MEMORANDUM*
STEPHEN BARTTLET, Sheriff; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                   Candy W. Dale, Magistrate Judge, Presiding**

                            Submitted June 26, 2017***

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Jimmy C. Moore, an Idaho state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

constitutional violations arising out of the mishandling of his legal documents. We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             Moore consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo, Hamilton v. Brown,

630 F.3d 889, 892 (9th Cir. 2011) (dismissal under 28 U.S.C. § 1915A); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28

U.S.C. § 1915(e)(2)(B)(ii)), and we affirm.

      The district court properly dismissed Moore’s action because Moore failed

to allege facts sufficient to state any plausible claim. See Hebbe v. Pliler, 627 F.3d

338, 341-42 (9th Cir. 2010) (although pro se pleadings are liberally construed, a

plaintiff must allege facts sufficient to state a plausible claim); see also Lewis v.

Casey, 518 U.S. 343, 349 (1996) (access-to-courts claim requires showing that the

defendant’s conduct caused actual injury to a non-frivolous legal claim); Hudson v.

Palmer, 468 U.S. 517, 533, 535 (1984) (holding that deprivation of property does

not violate due process if a meaningful post-deprivation remedy is available and

explaining that state tort actions are meaningful post-deprivation remedies); see

also IDAHO CODE § 6-901 (Idaho Tort Claims Act) (2016).

      The district court did not abuse its discretion by dismissing Moore’s

amended complaint without further leave to amend. See Hartmann v. Cal. Dep’t of

Corr. & Rehab., 707 F.3d 1114, 1129-30 (9th Cir. 2013) (setting forth standard of

review and explaining that leave to amend can be denied if amendment would be

                                           2                                     16-35695
futile).

       The district court did not abuse its discretion by denying Moore’s motions

for reconsideration because Moore failed to state any grounds warranting relief.

See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for relief under Fed.

R. Civ. P. 59(e)).

       We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                         3                                    16-35695